Citation Nr: 0413779	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an increased rating for the residuals of a 
total left knee replacement, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Service connection had been established for the residuals of 
a traumatic injury of the left knee, rated 20 percent 
disabling from February 1971.  A separate 10 percent rating 
for arthritis of the left knee was also in effect from August 
2000 to June 2001.  The appellant under went a total left 
knee replacement in May 2001.  He has appealed to the Board 
from a March 2002 rating decision which continued the 
postoperative rating of 30 percent for the residuals of the 
total knee replacement surgery, and which also denied service 
connection for a right knee disability as secondary to the 
left knee condition.  

Although the appellant has indicated that he has no further 
medical evidence to submit, the current evidentiary record 
does not include the private medical records pertaining to 
the May 2001 left knee surgery and the postoperative follow-
up visits, especially the medical records pertaining to the 
fall he sustained in July 2001; nor are any VA outpatient 
treatment records which may be relevant to the issues on 
appeal currently contained in the claims file (the appellant 
has specifically mentioned X-ray studies of the right knee 
made at the Chicago VA Medical Center in September 2000).  
All of these medical records may be directly relevant to the 
present appeal, and an attempt should be made to obtain them.  

In addition, the VA examination of January 2002 does not 
directly address the appellant's complaints of pain, 
limitation of motion, weakness, excess fatigability, and lack 
of coordination following the total left knee replacement 
surgery.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the VA medical opinion obtained at that time 
concerning the etiology of the veteran's right knee 
disability is based upon the factually erroneous statement by 
the examining physician that the appellant's current right 
knee disability originated in a motor vehicle accident in 
February 2001.  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
outpatient treatment records pertaining 
the treatment of the appellant's knees in 
recent years, to include the record of X-
ray studies of the right knee reportedly 
made in September 2000.  

2.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims, to include a request that 
the appellant submit any pertinent 
evidence in his possession, and 
specifically request that he submit 
copies of the medical records pertaining 
to the May 2001 total left knee 
replacement surgery and any follow-up 
visits, and also medical records 
pertaining the fall he sustained in July 
2001 or that he provide the information 
and authorization necessary for the RO to 
obtain such records.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  When the above development has been 
completed, the RO should arrange for the 
veteran to be afforded a VA examination 
to determine the current severity of the 
postoperative left knee disability.  The 
examiner must review the claims folder 
before completing the examination report.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee prosthesis.  
The examiner should also determine 
if the knee prosthesis locks and if 
so the frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  After a complete review of the 
historical material in the claims file, 
the examiner should also provide an 
opinion as to whether it is likely, 
unlikely, or as likely as not that the 
veteran's current right knee disability 
was caused or chronically worsened by the 
service-connected left knee disability.  
The rationale for all opinions expressed 
should also be provided.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  The RO should also address 
the argument advanced by the 
representative that the systemic disease 
of degenerative arthritis has long been 
service-connected and currently includes 
arthritis of the right knee.  See 
Appellant's Brief, dated April 30, 2004.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




